Citation Nr: 1213278	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for post-operative impairment of the left humerus at the scapuhumeral joint.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to March 1974, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence Rhode, Island.  

This case was previously before the Board in September 2009 and June 2011.

The Board notes that the Veteran testified before a Veterans Law Judge at a hearing at the RO in May 2009.  That Veterans Law Judge is no longer with the Board.  The Veteran was apprised of that fact and offered an opportunity to have a new hearing in May 2011.  See 38 C.F.R.§ 20.707 (2011).  In May 2011 the Veteran responded that he desired another hearing before a Veterans Law Judge.  Subsequently, in March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

At the hearing in March 2012 the Veteran, through his representative, moved to advance his case on the Board's docket.  The Veteran's representative argued that as the initial judge assigned to hear the Veteran's appeal retired, the claim had been pending an extended period of time.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  

In the instant case, the evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate that the Veteran has an illness so serious or grave in nature that advancement is warranted.  Neither is there evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness.  General financial difficulties alone are insufficient.  Finally, there is no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  As such, in the absence of sufficient cause, the motion to advance the case on the Board's docket is denied.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim for an evaluation in excess of 20 percent disabling for post-operative impairment of the left humerus at the scapuhumeral joint is necessary, even though such will, regrettably, further delay an appellate decision on this matter.

At the hearing before the undersigned Veterans Law Judge in March 2012, the Veteran reported that subsequent to his most recent VA medical examination in December 2009 he received additional relevant treatment at Brigham and Women's Hospital in Boston, Massachusetts, and at University of Rhode Island Hospital.  Review of the claims file does not reveal that any treatment records from Brigham and Women's Hospital or University of Rhode Island Hospital have been obtained and associated with the claims file.

In addition, the Board notes that the Veteran received care from Prima CARE, P.C., in Fall River, Massachusetts.  In a treatment note dated in June 2009 the Veteran's medications were adjusted and it was noted that the Veteran would be rechecked in a couple of months.  No additional treatment notes have been obtained and associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, after obtaining any necessary authorization from the Veteran, attempts must be made to obtain the Veteran's treatment records from Brigham and Women's Hospital and University of Rhode Island Hospital, as well as, the records of the Veteran's treatment subsequent to June 2009 from Prima CARE, P.C.

The Board notes that VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The Veteran last underwent a VA examination in December 2009 to determine the severity of his post-operative impairment of the left humerus at the scapuhumeral joint.  In light of the outstanding records, the Board finds that another VA examination should be afforded the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Brigham and Women's Hospital in Boston, Massachusetts, and University of Rhode Island Hospital, as well as, records dated subsequent to June 2009 from Prima CARE, P.C., in Fall River, Massachusetts.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran must be afforded a VA medical examination to determine the current severity of his post-operative impairment of the left humerus at the scapulohumeral joint.  The claims file should be sent to the VA examiner for his or her review.  This evaluation must include range of motion studies for the left shoulder and the examiner must indicate whether it is at least as likely as not (50 percent or greater degree of probability) that there is any additional functional loss (i.e. additional loss of motion) of the left arm/shoulder due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left arm motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign attributable to the Veteran's service-connected post-operative impairment of the left humerus at the scapulohumeral joint.  Any additional limitation of motion should be expressed in degrees. 

The examiner must also note whether there has been a history of dislocations of the left shoulder (scapulohumeral joint or clavicle and scapula) and if so the approximate duration, intensity, and frequency of such episodes must be documented.  Any bony deformity, nonunion, or malunion of these bones should be specifically noted, along with any other pertinent clinical or X-ray findings obtained upon these examinations.

The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


